IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT



COMMONWEALTH OF PENNSYLVANIA :             No. 37 MM 2017
                             :
                             :
           v.                :
                             :             Court of Common Pleas of Montgomery
                             :             County, Criminal Division, No. 3932-16 --
WILLIAM H. COSBY, JR.        :             Change of Venire


                                   ORDER



                AND NOW, this 13th day of March, 2017, The Honorable Steven T.

O'Neill of the Court of Common Pleas of Montgomery County having certified to this

Court an Order for change of venire in the above matter pursuant to Pa.R.Crim.P.

584(B), it is

                ORDERED that a jury to try the above-named defendant shall be

impaneled from Allegheny County in compliance with Pa.R.Crim.P. 584.




                                                   Chief Justice